oe
ew

AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) - . Page | of 1 | ’

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America , JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Miguel Carrillo-Soto Case Number: 3:19-mj-24725

 

Chloe 8. Dilfon

Defendant's Attorre

   
 

 

 

 

 

 

I
|
I

 

 

_ REGISTRATION NO, 93460298 7
” JAN 07 2020
-THE DEFENDANT:
XI pleaded guilty to count(s) 1 of Complaint sou Saeki Us pis fancy COURT ;
O was found guilty to count(s) BY | DEPUTY

 

 

$e after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense oe Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty.on count(s) -
[ Count(s) Oo dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

& TIME SERVED C days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
_the defendant’s possession at the time of arrest upon their deportation or removal.

[.] Court recommends defendant be deported/removed with relative, charged in case

 

IP IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 7, 2020
Date of Imposition of Sentence

Received VA \do- - Mel We

DUSM . Al! ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy re | 3:19-mj-24725

 

 

 

ete cert
